By thr Court.
On the trial of an action of bastardy, at the January term, A. D. 1889, of the court of common pleas of Scioto county, Jordon, to maintain the issue on her part, offered herself as a witness, and gave testimony tending to prove that she was an unmarried woman, and had never been married; that she was delivered of a bastard child on the 19th day of July, 1888, in a township in Scioto county, where she resided; that Crow was the father *656of the child, and that the child was still living. Her Coun-' sel then asked her the following question: “ Is that the child?” — alluding to an infant or small child, then held by the witness in her arms and upon her lap, and in view of' the jury, during the time she had been giving her testimony before the court and jury. The defendant, by his counsel, objected to the question. The court overruled the objection, to which the defendant excepted, and thereupon the witness-answered: “It is.” The circuit court sustained the court of common pleas in overruling the objection.
Held: The circuit court did not err; and there was no-error in permitting the child to be exhibited to the jury as-evidence of alleged paternity, and in corroboration of the testimony of the prosecutrix.

Judgment affirmed.